In re Major, Henry; applying for writ of certiorari and/or review; to the Court of Appeal, First Circuit, No. 85 KA 0200; Parish of East Baton Rouge, 19th Judicial District Court, Div. “I”, No. 11-83-249.
Prior report: La.App., 476 So.2d 540.
Granted. The judgment of the Court of Appeal insofar as it vacates defendant’s sentence and remands to the district court for resentencing is reversed and set aside; insofar as it affirms defendant’s conviction, it is affirmed. The conviction and sentence of defendant Henry Major in the district court are thus affirmed. State v. Fraser, 484 So.2d 122 (La.1986), No. 85-K-1142.
MARCUS and WATSON, JJ., dissent from the grant.